                                                                   1   TYSON & MENDES LLP
                                                                       THOMAS E. MCGRATH
                                                                   2   Nevada Bar No. 7086
                                                                       Email: tmcgrath@tysonmendes.com
                                                                   3   MARGARET E. SCHMIDT
                                                                       Nevada Bar No. 12489
                                                                   4   Email: mschmidt@tysonmendes.com
                                                                       3960 Howard Hughes Parkway, Suite 600
                                                                   5   Las Vegas, Nevada 89169
                                                                       Tel: (702) 724-2648
                                                                   6   Fax: (702) 938-1048
                                                                       Attorneys for Defendant
                                                                   7   Forest Hills Homeowner’s Association, Inc.

                                                                   8                               UNITED STATES DISTRICT COURT

                                                                   9                                      DISTRICT OF NEVADA

                                                                  10   BANK OF AMERICA, N.A., SUCCESSOR BY Case No. 2:16-cv-00520-RFB-NJK
                                                                       MERGER TO BAC HOME LOANS
                                                                  11   SERVICING, LP, F/K/A COUNTRYWIDE
                                                                       HOME LOANS SERVICING LP,            STIPULATION AND ORDER FOR
3960 Howard Hughes Parkway, Suite 600




                                                                  12                                       EXTENSION OF TIME FOR FOREST
                                                                                               Plaintiff,  HILLS HOMEOWNER’S ASSOCIATION,
                                        Las Vegas, Nevada 89169




                                                                  13                                       INC. TO FILE RESPONSE TO MOTION
                                                                       vs.                                 FOR PARTIAL SUMMARY JUDGMENT
                                                                  14                                       [ECF No. 30]
                                                                       FOREST HILLS HOMEOWNER’S
                                                                  15   ASSOCIATION, INC.; and ALESSI &     (First Request)
                                                                       KOENIG, LLC,
                                                                  16
                                                                                                     Defendants.
                                                                  17

                                                                  18             Defendant Forest Hills Homeowner’s Association, Inc. (“Forest Hills”) and plaintiff

                                                                  19   Bank of America, N.A., Successor by Merger to BAC Home Loans Servicing, LP, f/k/a

                                                                  20   Countrywide Home Loans Servicing LP (“BANA”), by and through their undersigned counsels

                                                                  21   of record, hereby stipulate and agree that Forest Hills shall have up to and until June 3, 2019 to

                                                                  22   file a response to BANA’s Motion for Partial Summary Judgment [ECF No. 30] filed on April

                                                                  23   10, 2019, as follows:

                                                                  24             1.    The last day for Forest Hills to respond to BANA’s Motion for Partial Summary

                                                                  25   Judgment is May 1, 2019.

                                                                  26             2.    The parties are currently engaged in settlement discussions, and need additional

                                                                  27   time in which to prepare, execute, and file the documents necessary to resolve and dismiss this

                                                                  28   action.

                                                                                                                       1
                                                                   1          3.      Therefore, subject to approval of the Court, the parties stipulate and agree that

                                                                   2   Forest Hills shall have up to and including June 3, 2019 to file a response to BANA’s Motion for

                                                                   3   Partial Summary Judgment.

                                                                   4          4.      There is currently no hearing on the Motion scheduled in this matter.

                                                                   5          5.      This is the parties’ first request for an extension of time.

                                                                   6          6.      The parties respectfully submit that good cause exists for such extension and that

                                                                   7   this request is not brought for any improper purpose or for purposes of delay.

                                                                   8   DATED this 30th day of April, 2019.                   DATED this 30th day of April, 2019.

                                                                   9   AKERMAN LLP                                           TYSON & MENDES LLP

                                                                  10
                                                                       /s/ Jamie K. Combs                                    /s/ Margaret E. Schmidt
                                                                  11   DARREN T. BRENNER                                     THOMAS E. MCGRATH
                                                                       Nevada Bar No. 8386                                   Nevada Bar No. 7086
3960 Howard Hughes Parkway, Suite 600




                                                                  12   JAMIE K. COMBS                                        MARGARET E. SCHMIDT
                                                                       Nevada Bar No. 13088                                  Nevada Bar No. 12489
                                        Las Vegas, Nevada 89169




                                                                  13   1635 Village Center Circle, Suite 200                 3960 Howard Hughes Parkway, Suite 600
                                                                       Las Vegas, Nevada 89134                               Las Vegas, Nevada 89169
                                                                  14   Tel: (702) 634-5000                                   Tel: (702) 724-2648
                                                                       Attorneys for Plaintiff Bank of America, N.A.,        Attorneys for Defendant Forest Hills
                                                                  15   Successor by Merger to BAC Home Loans                 Homeowner’s Association, Inc.
                                                                       Servicing, LP, f/k/a Countrywide Home Loans
                                                                  16   Servicing LP

                                                                  17
                                                                                                                     ORDER
                                                                  18
                                                                              Based on the foregoing stipulation, and good cause appearing,
                                                                  19
                                                                              IT IS HEREBY ORDERED that defendant Forest Hills Homeowner’s Association, Inc.
                                                                  20
                                                                       shall have up to and until June 3, 2019 to file a response to the Motion for Partial Summary
                                                                  21
                                                                       Judgment [ECF No. 30].
                                                                  22
                                                                                                              IT IS SO ORDERED.
                                                                  23

                                                                  24

                                                                  25                                          RICHARD F. BOULWARE, II
                                                                  26                                          UNITED STATES DISTRICT JUDGE

                                                                  27                                          DATED: May 1, 2019.
                                                                  28

                                                                                                                         2
